DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16/961,129 filed 7/9/2020.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landow et al., Pub No US 2014/0181876 A1 (hereinafter Landow).

Regarding Claim 1, Landow discloses an electronic device, comprising:
a display [FIG(s).2,3,4 & para.0032: Discloses an entertainment system 200 includes a set-top box 210, a remote control 212, and a display or monitor 214.];
a communicator [para.0040: Discloses a user may initiate personalization of the standby screen and may select modules to add or remove in operation 114 by using the remote control device 212 and a graphical user interface (communicator).]; and
a processor configured to receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [FIG.2: Discloses a set-top box with a signal processor (226) and control logic 220; and para.0006: Discloses the method includes entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules (categories); and para.0018: Discloses a user of the electronic device initiates personalization, such as by selecting an option to personalize the home screen in a setup menu (contents selected by a user) of the electronic , and control the display to display a standby screen based on information on the received standby screen [para.0007: Discloses a television receiver includes a communication interface configured to receive video content from a media service provider, an output interface communicatively coupled with a display, and control logic. The control logic is operable to enter a standby mode of the television receiver, load modules based on personalization indicators, retrieve content that is associated with the modules, generate a first video signal while the television receiver is in one of the standby mode and a startup mode, wherein the video signal includes the content, initiate transmission of the first video signal to the display through the output interface, generate a second video signal based on the received video content when the television receiver is in an active mode, and initiate transmission of the second video signal to the display through the output interface.],
wherein the standby screen comprises a plurality of elements corresponding to a plurality of categories in which the plurality of contents are classified [FIG.3 & para.0041: Discloses a standby home screen 310 displayed on the monitor214 when the set-top box 214 is in the standby mode. The home screen 310 is generated by the output interface 222 of the set-top box and transmitted to the monitor 214 by the audio/video output 232. The home screen 310 includes at least one module 320. The example illustrated includes a bill payment module 322, a weather module 324, and a stock module 326. A plurality of content are categorized to their relevant category. For example, the TODAY and TOMORROW weather content information elements are included in the Weather Module 324 (category).].

Regarding Claim 2, Landow discloses the electronic device of claim 1, and further discloses wherein the processor is configured to:
based on information on the standby screen being changed, receive the changed standby screen information through the communicator [para.0040: Discloses the control logic 220 (processor) generates an image associated with the graphical user interface (communicator). The user then , and
control the display to display the standby screen by changing the plurality of elements based on the changed standby screen information [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (changing) in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 3, Landow discloses the electronic device of claim 1, and further discloses wherein the processor is configured to:
control the display to display the standby screen in a standby mode [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23].], and
control the display to display content in a content mode [FIG.1B and para.0030: Discloses transitioning out of standby mode; FIG.4: Discloses a transition home screen (content mode) with message displaying exiting standby mode 420. The transitioned home screen (content screen) displays content.].

Regarding Claim 4, Landow discloses the electronic device of claim 3, and further discloses wherein the processor is configured to, based on power being applied to the display for operating in the standby mode while in a state in which power is not applied to the display, receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0024: Discloses monitoring may be suspended or performed less frequently in the sleep/vacation mode so that the set-top box consumes less power in the sleep mode. In some embodiments, various modules of the electronic device are turned off in the standby mode. The tuners of the set-top box may be turned off in the standby mode to conserve power. It should .

Regarding Claim 5, Landow discloses the electronic device of claim 3, and further discloses wherein the processor is configured to, based on the display being changed from the content mode to the standby node, receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23]; and para.0025: Discloses standby modules are loaded in operation 162 based on conditions associated with the module. For example, the modules may be loaded based on the conditions selected in operation 118. In some embodiments, the conditions for loading some modules may be selected by the media service provider associated with the electronic device.].

Regarding Claim 6, Landow discloses the electronic device of claim 1, and further discloses wherein change in the element is one of deleting any one of the at least one element, adding new element, and changing a size or a color of the element [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 7, Landow discloses the electronic device of claim 3, and further discloses wherein the processor is configured to, based on the electronic device operating in the standby mode, control the display to display a background image layer comprising the at least one element and a screen comprising an object layer comprising a graphic object [para.0040: Discloses the control logic 220 generates an image associated with the graphical user interface. The user then manipulates the remote control device 212 to enter user input to the control logic 220 while the control logic 220 provides visual feedback regarding that input to the user by way of the generated image.].

Regarding Claim 8, Landow discloses the electronic device of claim 7, and further discloses wherein the processor is configured to, based on the electronic device operating in the standby mode, control the display to display a weather graphic object corresponding to an outside weather information on the object layer [FIG.3: Discloses the electronic device operating in the standby mode displays a standby home screen that includes a weather module that corresponds to outside weather information].

Regarding Claim 9, Landow discloses a control method of an electronic device, the method comprising:
receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [FIG.2: Discloses a set-top box with a signal processor (226) and control logic 220; and para.0006: Discloses the method includes entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules (categories); and para.0018: Discloses a user of the electronic device initiates personalization, such as by selecting an option to personalize the home screen in a setup menu (contents selected by a user) of the electronic device.; and para.0035: Discloses the control logic 220 may include one or more processors configured to execute instructions directing the processor to perform operations; and FIG.3: Discloses on a standby home screen 310 a plurality of modules (category) information on a plurality of contents (bill payment module 322, weather module 324, stock module 326).]; and
displaying a standby screen based on information on the received standby screen [para.0007: Discloses a television receiver includes a communication interface configured to receive ,
wherein the standby screen comprises a plurality of elements corresponding to a plurality of categories in which the plurality of contents is classified [FIG.3 & para.0041: Discloses a standby home screen 310 displayed on the monitor214 when the set-top box 214 is in the standby mode. The home screen 310 is generated by the output interface 222 of the set-top box and transmitted to the monitor 214 by the audio/video output 232. The home screen 310 includes at least one module 320. The example illustrated includes a bill payment module 322, a weather module 324, and a stock module 326. A plurality of content are categorized to their relevant category. For example, the TODAY and TOMORROW weather content information elements are included in the Weather Module 324 (category).].

Regarding Claim 10, Landow discloses the control method of claim 9, and further discloses wherein the displaying further comprises:
based on information on the standby screen having been changed, receiving the changed standby screen information [para.0040: Discloses the control logic 220 (processor) generates an image associated with the graphical user interface (communicator). The user then manipulates the remote control device 212 to enter user input to the control logic 220 while the control logic 220 provides visual feedback regarding that input to the user by way of the generated image.], and displaying the standby screen by changing the plurality of elements based on the changed standby screen information [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (changing) in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 11, Landow discloses the control method of claim 9, and further discloses wherein the displaying comprises controlling the display to display the standby screen in a standby mode [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23].], and displaying content in a content mode [FIG.1B and para.0030: Discloses transitioning out of standby mode; FIG.4: Discloses a transition home screen (content mode) with message displaying exiting standby mode 420. The transitioned home screen (content screen) displays content.].

Regarding Claim 12, Landow discloses the control method of claim 11, and further discloses wherein the receiving comprises, based on power being applied to the display for operating in the standby mode while in a state in which power is not applied to the display of the electronic device, receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0024: Discloses monitoring may be suspended or performed less frequently in the sleep/vacation mode so that the set-top box consumes less power in the sleep mode. In some embodiments, various modules of the electronic device are turned off in the standby mode. The tuners of the set-top box may be turned off in the standby mode to conserve power. It should be appreciated that the electronic device may enter the standby mode in response to a user command with a remote control or in response to an event in the electronic device itself. For example, the electronic device may enter the standby mode after an idle timer expires; and para.0025: Discloses a media service provider may "push" certain modules to a set-top box while the set-top box is currently in use or while the set-top box is in the standby mode.].

Regarding Claim 13, Landow discloses the control method of claim 11, and further discloses wherein the receiving comprises, based on a display of the electronic device being changed from the content mode to the standby mode, receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23]; and para.0025: Discloses standby modules are loaded in operation 162 based on conditions associated with the module. For example, the modules may be loaded based on the conditions selected in operation 118. In some embodiments, the conditions for loading some modules may be selected by the media service provider associated with the electronic device.].

Regarding Claim 14, Landow discloses the control method of claim 9, and further discloses wherein the changing of the element is one of deleting any one of the at least one element, adding new element, and changing a size or color of the element [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 15, Landow discloses the control method of claim 11, and further discloses wherein the displaying further comprises:
based on the electronic device operating in the standby mode, displaying a screen comprising a background image layer comprising a background image layer comprising the at least one element and an object layer comprising a graphic object [para.0040: Discloses the control logic 220 generates an image associated with the graphical user interface. The user then manipulates the remote control device 212 to enter user input to the control logic 220 while the control logic 220 provides visual feedback regarding that input to the user by way of the generated image.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son et al., (US 2006/0187217 A1) – Discloses providing an automatic changing system of a standby screen and method thereof which automatically change a standby screen of a mobile terminal corresponding to position information of a user and the number of times the user opens/closes the folder and thus provide required information in accordance with a specific condition of a client at a certain time [0006].
Lee et al., (US 2015/0019976 A1) – Discloses receiving additional information related to content currently being played back by the content playback device when the detected movement pattern of the portable terminal satisfies conditions of a predetermined pattern, and displaying the received additional information on a standby screen of the portable terminal [0009].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571)272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426